UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2014. Or ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to . Commission file number 000-54044 USA Synthetic Fuel Corporation (Exact name of registrant as specified in its charter) Delaware 13-3995258 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 1717 Pennsylvania Avenue, NW Suite 1025 Washington, D.C. 20006 (Address of Principal Executive Offices, Including Zip Code) (202) 559-9303 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes x No o and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x There were 81,848,806 shares of the Registrant’s Common Stock issued and outstanding on August 8, 2014. USA Synthetic Fuel Corporation Index to Form 10-Q Part I. Financial Information Item 1 Financial Statements and notes (unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 4 Condensed Consolidated Statements of Operations for the three months and six months ended June 30, 2014 and June 30, 2013, and Inception to Date 5 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and June 30, 2013, and Inception to Date 6 Condensed Notes to Consolidated Financial Statements 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3 Quantitative and Qualitative Disclosures About Market Risk 31 Item 4 Controls and Procedures 31 Part II. Other Information Item 1A Risk Factors 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 34 Item 6 Exhibits 35 SIGNATURES 36 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to the Quarterly Report on Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. These interim unaudited consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements in our Annual Report on Form 10-K for the period ended December 31, 2013.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. 3 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, Assets Current Assets Cash and Cash Equivalents $ $ Prepaid Expenses Total Current Assets Property, Plant & Equipment Lima Energy Project Furniture & Fixtures, net Total Property, Plant & Equipment Other Assets Restricted Cash BOE Energy Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Advances from Related Parties Accrued Expenses Payroll Liabilities Notes Payable, net of debt discount of $4,623,999, at June 30, 2014 - Note Payable - Short Term Note Payable from Related Party- Short Term - Land Purchase Liability Total Current Liabilities Long Term Liabilities Land Purchase Liability Stock Warrant Liability Notes Payable, net of debt discount of $4,8668,769, at December 31, 2013 - Total Long Term Liabilities Total Liabilities Stockholders'Equity (Deficit) Preferred Stock, $0.0001 par value, 9,925,153 shares authorized, none issued or outstanding - - Series A Super Voting Preferred Stock, $0.0001 par value, 2 shares authorized, none issued or outstanding - - Series B Preferred Stock, $0.0001 par value, 74,845 shares authorized, none issued or outstanding - - Common Stock, $0.0001 par value, 300,000,000 shares authorized, 81,848,806and 80,782,390 shares issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional Paid-in Capital Deficit Accumulated during the Development Stage ) Non-controlling Interest 1 1 Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements 4 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) Cumulative Total November 30, 2009 (Inception) to Quarters Ended June 30, Six Months Ended June 30, June 30, Cost and expenses General and Administrative Expenses $ Impairment Expense - (Loss) from operations before other Income (expense) and income taxes ) Other Income (Expense) Other Income - 99 Derivative Gain/(Loss) Interest Expense ) Total Other Income (Expense) Income (Loss) before Income Taxes ) ) ) Provision for Income Taxes - Net Income (Loss) $ $ ) $ $ ) $ ) Net Income (Loss) per Common Share - Basic $ $ ) $ $ ) Net Loss per Common Share - Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements 5 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) Cumulative Total November 30, 2009 (Inception) to Six Months Ended June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities; Adjustment to prior period employee stock compensation - - ) Stock-based compensation - Debt discount amortization Stock issued for services - Paid-in-kind interest - Stock issued for accrued interest - - Impairment expense - - Depreciation expense Derivative gain (expense) ) Changes in operating assets and liabilities: Prepaid expenses ) ) ) Prepaid interest - - Accounts payable Accrued expenses Payroll liabilities - Accrued interest - - Net cash used in operating activities ) ) ) CASH USED IN INVESTING ACTIVITIES Lima Project - Site Work ) ) ) Lima Project - Land - - ) Furniture and Fixtures - ) ) BOE Energy - - ) Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock - - Advances from related parties - Notes payable, long term - Loan fees, long term debt - - ) Note payable from related party, short term - Note payable, short term: Proceeds - - Payments - - ) Escrowed Cash - ) - Restricted Cash ) Net cash provided by financing activities Net decreasein cash and cash equivalents ) ) Cash and cash equivalents at beginning of the period - Cash and cash equivalents at end of period $ $ $ The accompanying notes are an integral part of these consolidated financial statements 6 USA SYNTHETIC FUEL CORPORATION (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Cumulative Total November 30, 2009 (Inception) to Six Months Ended June 30, June 30, SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ $ $ Income taxes paid - - - NON CASH INVESTING AND FINANCING ACTIVITIES Land Purchase Liability - Installment payments on land purchase - - Lima Project - Land - - ) Stock issued for debt and accrued interest - Payment of note payable through issuance of common stock - - Accrued interest - - ) Note payable, Lima - - ) Advances from related parties - Payroll liabilities settled with common stock - - ) Payroll liabilities - - ) Notes payable - Conversion of note payable into common stock - - ) Common stock - - 66 Paid-in capital - - Other Asset - - (1
